Title: To James Madison from Joseph Warner Rose, 14 May 1806 (Abstract)
From: Rose, Joseph Warner
To: Madison, James


                    § From Joseph Warner Rose. 14 May 1806, Boston. “Having heard of an opportunity direct from this Port to the Island of Antigua which will Sail early the next month and being determined to avail myself of it, I beg leave to communicate it as you may have some orders for me. The Commission as commercial Agent which the President has confer’d on me directs me to render all the Assistance in my power to impressed Seamen as likewise to captured Property from this, am I to consider myself empowered to depute or substitute Agents in the Islands included under the Government of Lord Lavingston, termed the Leeward Charibbee Islands. My reasons for requesting this Information proceeds from the Knowledge of many vessells havg been at different Periods carried into Montserra, Nevis & St. Kitts & where the Captain not having the Knowledge of any person, has in many cases put themselves to unnecessary expence by filing claims which are not admitted at the Court of Antigua.
                    “Tortola which is included under the Government of Lord Lavington has also a court of Admiralty where it may be necessary if the Commission admits of it, for me to appoint some Person who would com⟨e⟩ forward, with Security for property put off for fu⟨r⟩ther proof. The Advantages arising to the Merchan⟨ts⟩ are obvious

& where I have had the opportunity of accomplishing this by the consent of the Captors, the Owners have very handsomely acknowledged the Benefit. My Agent at Antigua mentions the Detention of several Vessells in March, most of them were acquitted & three put off for further Proof, in which cases Security, was given & the property has arrived in the United States.”
                    Adds in a postscript: “Please address your Letters to care of Mess. D Greene & Son.”
                